UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7640



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JAMES EDWARD ELLERBE,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:97-cr-00100-BR)


Submitted:     February 21, 2008           Decided:   February 27, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Edward Ellerbe, Appellant Pro Se.    John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Edward Ellerbe appeals the district court’s order

denying his petition for an arrest warrant and his motion to

intervene.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm.   United States v. Ellerbe, No.

5:97-cr-00100-BR (E.D.N.C. Aug. 31, 2007).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -